Citation Nr: 1603487	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-26 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes), to include as due to exposure to herbicides.

2.  Entitlement to service connection for a heart disorder, to include as due to exposure to herbicides.


REPRESENTATION

Appellant (Veteran) represented by:	James P. Coletta, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In February 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In June 2012, the Board denied the Veteran's claims.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2015, the Court vacated the Board's June 2012 decision, and remanded this matter for further consideration.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Board finds that additional evidentiary development is required before the claims for service connection for diabetes and a heart disorder are decided.

The Veteran's disorders are on a list of diseases which are presumed to be related to service for veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975.  38 C.F.R. §§ 3.307(a) (6), 3.309(e).  Under these regulations, the Veteran may be eligible to receive compensation for diabetes and heart disease even if there is no evidence that he suffered from either disease in service, if he served in Vietnam at the relevant time. 

The Veteran was in the Navy at the relevant time and was assigned to a naval ship - U.S.S. Neches - that docked in Da Nang Harbor at the relevant time period.  The Veteran is unsure whether he personally set foot on Vietnam landmass.  But he has been clear in his assertions that, while on board his ship or on board boats in service of his ship, he served very close to Vietnam landmass, and may even have set foot on docks and/or piers on the coastline.  

VA has interpreted the "service in Vietnam" language as requiring that a Veteran actually set foot at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  

Service aboard a ship that anchored in an open deep-water harbor along the Vietnam coast, such as in Da Nang Harbor, does not constitute inland waterway service or qualify as docking to the shore.  Id.  As such, off-shore (referred to as "blue water") service does not meet the regulatory definition of "Service in the Republic of Vietnam" to allow for presumptive exposure to herbicides.  38 C.F.R. § 3.307(a) (6) (iii); VAOPGCPREC 27-97; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

However, the presumption of herbicide exposure may attach in this matter if evidence indicates boat or shipboard operations in close proximity to landmass.  As the Court noted in its remand to the Board, the Court recently addressed the blue vs. brown water distinction in Gray v. McDonald, 27 Vet. App. 313 (2015).  In Gray, the Court stated that a bright line rule categorizing all shipboard naval service in Da Nang Harbor as blue "water service" was not rational.  Hence, the issue regarding what constitutes service in inland waterways is relevant to the Veteran's case.  In light of the Gray case, this issue is unsettled.  A remand is therefore required.  

On remand, the following development should be conducted. 

First, a comprehensive notification letter should be provided to the Veteran detailing requirements in claims such as his, in which a presumption to service connection is sought for heart and diabetes disorders based on service in Vietnam.  The letter should address recent developments in case law, particularly in the Gray case.  

Second, an additional effort should be undertaken to obtain relevant evidence pertaining to the activities of the U.S.S. Neches at the time of the Veteran's service onboard.  As detailed in the Board's June 2012 decision, the RO conducted extensive development in an effort to generate information regarding the activities of the Veteran's ship while he served aboard.  Nevertheless, in light of Gray, additional efforts are necessary.  VA should attempt to determine, if possible, the proximity to land of the Veteran's naval service in Vietnam coastal waters.  For example, although the Veteran submitted copies of deck logs, VA should undertake an effort to retrieve such logs in addition to any other evidence that may shed light on the activities of the Veteran's ship in the mid to late 1960s.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with additional VCAA notification to include information regarding claims to presumptive service connection based on herbicide exposure while serving in Vietnam.  

2.  Request deck logs for the U.S.S. Neches during the Veteran's active military service between June 1964 and November 1967, in addition to any other relevant evidence that may yield information regarding the whereabouts of the Neches during the relevant period.  If the logs for the full period cannot be obtained, or if any other relevant information cannot be obtained, the claims file should contain documentation as to the attempts made.

3.  Then, the AOJ should review all of the evidence of record, and in concert with the recently decided case of Gray v. McDonald, 27 Vet. App. 313 (2015) should make a determination as to whether it is at least as likely as not (a probability of 50 percent or greater) that: 

(a)  the U.S.S. Neches had any shipboard operations which occurred in the inland waters of Vietnam between June 1964 and November 1967, which would meet the criteria for the purposes of applying the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e);

(b)  the Veteran served in close proximity to Vietnam landmass by landing on docks, piers, along the coast line, or by serving aboard small boats along the coast line.  

All findings and conclusions should be set forth in a report.  
 
4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for diabetes and heart disorders.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

